                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTIIERN DMSION
                                 No. 7:19-CR-1S1-D


UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )                   ORDER
                                              )
MARVARLUS CORTEL SNEAD,                       )
                                              )
                               Defendant.     )


       On May 6, 2021, the court held a hearing on defendant's motion for judgment of acquittal

on count one under Rule 29, or in the alternative, motion for a new trial on count one under Rule 33.

See [D.E. 1S4]. After considering all arguments and the entire r~cord, and as explained in open

court, the court DENIES as meritless defendant's motion for judgment of acquittal as to count one

under Rule 29. See id.; Fed. R. Crim. P. 29(c)(l).   ~ "the interest of justice," the   court GRANTS

defendant's motion for a new trial on count one. See [D.E. 1S4]; Fed. R. Crim. P. 33(a); United

States v. McCauley, 983 F.3d 690, 69S-98 (4th Cir. 2020).

       SO ORDERED. This ..k_ day of May 2021.



                                                           lims~~~VER m
                                                           United States District Judge
